NOTICE OF ALLOWABILITY

1.0	Summary

This office action is for the examination of reissue application 16/548,897 filed 8/23/2019 of US Patent Number US 9,071,152 (hereinafter the '152 patent) issued to Morong et al. on June, 30, 2015 and responsive to Applicant’s amendment/Remarks filed 5/17/2022 after the final rejection mailed 5/5/2022.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
A decision favorable to allowability of claims 18-43 is given in this office action1.
2.0	Status of Claims

	Claims 18-43 are allowed. These claims were allowed previously in the final rejection mailed on 5/5/2022.
	Claims 44-56 are cancelled by the Applicant in the amendment filed 5/17/2022. (Remarks, page 10).
3.0	Response to Arguments

3.1	Labelling of Claims
In response to improper labelling of claims, Applicant has submitted claims with proper labelling in the amendment filed on 5/17/2022.
3.2	Claim Interpretation Under 35 U.S.C. §112(6th ¶)

In response to Applicant’s arguments regarding Claim Interpretation under  35 USC §112 (6th  ¶) of the terms, “circuitry”, and “demand pulse generator”, (Remarks, page 10-11) the Examiner maintains the same position as in the final rejection. See Final Rejection Section 2.2 mailed  on 5/5/2022 which is incorporated herein by reference.

3.3	Claim Rejections

Regarding the following rejection of claims 44-56,
Claims 44-56 rejected under the “original patent” requirement of 35 USC 251. 
Claims 44-56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  
Claim(s) 44-56, rejected under 35 U.S.C. 103(a) as obvious over Zhu ‘573 and Mao et al. (US 6,466,461 B2), and
Claim(s) 44-56, rejected on the ground of nonstatutory type obvious double patenting,
Applicant has cancelled claims 44-56 in the amendment/Remarks filed 5/17/2022.
4.0	ALLOWABLE SUBJECT MATTER

Claim 18-43 are allowed. These claims were previously allowed in the final rejection mailed 5/5/2022, reproduced here for quick reference.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 18, 22, 30, and 35, the prior art fails to disclose or fairly suggest wherein frequency with which the primary-side switch is turned on is the frequency of the demand pulses conveyed from the converter secondary side to the converter primary side to regulate the output port voltage or current in combination with remaining claims limitation.
Claims 19-21, 23-29, 31-34, and 36-43 are allowed because they depend directly or indirectly from independent claims 18, 22, 30, and 35 respectively and for adding additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on 9:00am to 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANJAN K DEB/Primary Examiner, Art Unit 3992      

Conferees:
/JAMES A MENEFEE/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                            
/H.B.P/
Hetul B Patel            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                            






    
        
            
        
            
        
            
        
            
    

    
        1 Potential rejection under 35 U.S.C. 251 in copending Reissue Application 16/987654 because the error being corrected has already been corrected in the instant Reissue Application 16/548,897. Applicant is advised to correct a new error in the Reissue Application 16/987654.